When this case came on for trial in the Superior Court on November 17, 1969, the plaintiffs waived all of the counts in their declaration against three of the four defendants. The case proceeded to trial against the fourth and concluded with verdicts on all of the remaining counts being directed for that defendant. On February 15, 1974, the plaintiffs moved “to cancel and nullify the waiver.” One *784plaintiff has appealed from the order denying that motion. At best the allowance of the motion was within the judge’s discretion. Long v. George, 296 Mass. 574, 578 (1937). There is no indication whatever of any abuse of that discretion.
The case was submitted on briefs.
Louis Kerlinsky for the plaintiff.
Ronald C. Kidd for the defendants.

Order affirmed.